Exhibit 10.24

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT, dated as of this March 17, 2006 (“Effective Date”),
is made by and between California Micro Devices Corporation, a California
corporation (hereinafter “Company”), and Kevin Berry (hereinafter “Consultant”).

1. Independent Contractor. This Agreement does not establish an
employer-employee relationship with Company. Consultant is for all purposes an
independent contractor. Consultant will not be entitled to any benefits
available to Company employees including, but not limited to, medical,
unemployment, vacation and pension benefits. Consultant instructs Company not to
withhold any taxes as Consultant shall be responsible for paying all
employment-related taxes and providing all benefits to himself pursuant to the
requirements of applicable local, state and federal regulation, including
Federal and California income tax, social security, medicare and SDI. Consultant
provides CFO services for other companies and currently has one other
assignment.

2. Duties. Consultant will provide the services described in the Statement of
Work attached as Exhibit A hereto himself. Consultant agrees to devote adequate
time to rendering the services for Company in order to complete them in a timely
and professional manner. Consultant understands that Consultant is expected to
make the certifications of a CFO required by the SEC as part of a Form 10-K
annual report.

3. Term. The initial term of this Agreement shall commence on the Effective Date
set forth above and shall expire on June 17, 2006, unless earlier terminated
pursuant to the terms of this Agreement.

4. Compensation. As compensation for services actually rendered to Company by
Consultant, Company shall pay Consultant per Exhibit B Consultant shall invoice
Company for fees under this Agreement. All invoices shall be due within 15 days
of receipt.

5. Reimbursement for Expenses. Certain expenses may be identified in the
Statement of Work as chargeable to Company. When chargeable expenses have been
identified in a Statement of Work, the Consultant may obtain reimbursement of
such expenses by submitting expense reports with receipts or such other
documentation as may be required under Company’s policies or under the terms of
this agreement. All other expenses incurred by Consultant in connection with
providing services under this Agreement, shall be the sole responsibility of
Consultant.

6. Ownership of Work Product. All records, databases, forms, summaries,
information, data, computer programs and other material originated or prepared
by Company and delivered to Consultant for use in the performance of the
services hereunder (the “Company Materials”) shall remain the exclusive property
of Company, and Consultant shall acquire no right, title or interest in an to
any such Company Materials. Consultant shall not disclose such Company Materials
to third parties without the prior written consent of Company and shall return
all copies of Company Materials to Company promptly upon completion of the
services or upon Company’s prior request. This specifically includes any third
party licensed intellectual property, that the Company may disclose to the
Consultant.

Consultant acknowledges and agrees that all worldwide right, title and interest
in and to any and all work product, works of authorship (including but not
limited to computer programs, software,



--------------------------------------------------------------------------------

logic design, and documentation), trademarks, methods of doing business, sound
recordings, pictorial reproductions, drawings, graphic representations,
deliverables, improvements, innovations, discoveries and inventions conceived,
made or reduced to practice while performing services under this Agreement
(collectively, the “Work Product”) shall be the sole property of Company.
Consultant hereby agrees to assign, and does hereby assign, to Company all
worldwide right, title and interest in and to the Work Product, including,
without limitation, all patent rights, trademarks, service marks, copyrights,
trade secret rights and other proprietary rights (collectively “Intellectual
Property”). During and after the term of this Agreement, Consultant shall, upon
Company’s request, execute additional documentation confirming Company’s sole
ownership of the Work Product and its underlying Intellectual Property; to the
extent Consultant does not do so, Consultant hereby authorizes officers of
Company to sign such documents on Consultant’s behalf.

To the extent that Consultant has intellectual property rights of any kind in
any pre-existing works which are subsequently incorporated in any Deliverable
Materials or Work Product produced in rendering services under this Agreement,
Consultant hereby grants Company a royalty-free, irrevocable, world-wide,
perpetual, non-exclusive license (with the right to sublicense) to make, have
made, copy, modify, make derivative works of, use, sell, license, disclose,
publish, or otherwise disseminate or transfer such subject matter.

All decisions with respect to the time, manner, form and extent of publication
or other use or exploitation of the Deliverable Materials or Work Product shall
rest exclusively with Company.

7. Confidentiality. As used in this Agreement, the term “Confidential
Information” refers to any and all information relating to Company that
Consultant acquires as a direct or indirect result of Consultant’s activities
under this Agreement, including but not limited to, products, research and
development, billing and account data, customer lists, business information,
technical information, computer programs and systems, secrets, specifications,
drawings, sketches, models, samples, tools, records, information pertaining to
Company’s software and hardware systems, inventions, mask works, trade secrets,
ideas, processes, formulas, source and object codes, know-how, improvements,
discoveries, developments, designs, techniques and any other information
concerning Company which it deems confidential or proprietary. Consultant agrees
that such Confidential Information shall not be revealed by Consultant or its
Associates to anyone outside Company without the prior written consent of
Company, and such Confidential Information shall be used by Consultant and its
Associates only in performing Consultant’s obligations hereunder. All such
information shall remain Company’s property, and that all copies of the same on
computer disc or in written, graphic or tangible form shall be returned to
Company upon completion of each project. All Associates obtained or provided by
Consultant in connection with performing the Services hereunder shall execute
and deliver to Company confidentiality agreements acceptable to Company. Nothing
in this Agreement, however, shall confer upon Consultant the obligation to
preserve the confidentiality of any information that: (a) was known to
Consultant prior to the date such information was disclosed to Consultant under
this Agreement free of any obligation to keep it confidential; (b) is
distributed by Company to third parties without any restrictions as to
confidentiality; (c) is or becomes publicly available, other than by
unauthorized disclosure by Consultant; or (d) is rightfully disclosed to
Consultant by a third party without any restrictions as to confidentiality.

Consultant understands and agrees that the obligations described in this section
shall survive the termination or expiration of this Agreement.



--------------------------------------------------------------------------------

8. Service Warranties. Consultant warrants and represents to Company that all
services provided under this Agreement shall be performed in a timely and
professional manner and that Consultant is competent, qualified and experienced
to the extent necessary to perform such services.

9. Insurance: Consultant understands and agrees that as an independent
contractor, Consultant is responsible for maintaining adequate insurance
coverage for Consultant and, if appropriate, for all of Consultant’s employees,
representatives, and agents, if reasonably obtainable. Adequate insurance
coverage shall, at all minimum, include any mandated benefits/labor insurance,
including Workers’ Compensation, comprehensive general liability, including
broad form contractual liability, and automobile liability insurance for the
operator of all motor vehicles used in the performance of this Agreement.

Company shall be named as an additional insured under said liability coverage as
to any claim for damage or injury to persons or property resulting from or
growing out of the performance of this Agreement.

10. Restrictions on Promotion and Solicitation. Consultant agrees that
Consultant will not use Company’s name in any promotion or advertising of
Consultant’s services without Company’s written permission. Consultant agrees
that Consultant will not use the performance of services under this agreement,
Consultant’s affiliation with Company or any Company facilities, systems, sites,
information or contacts for marketing or promotion of Consultant or Consultants
services or for the direct solicitation of business without Company’s written
permission. The Consultant agrees not to solicit any Company employees to work
for Consultant or a business at which he consults for one year after the
termination of this Agreement.

11. Compliance with Laws and Rules. Consultant agrees to comply fully with any
and all of Company’s reasonable rules and regulations that relate to any of
Consultant’s activities as to which it has been given advance notice. Consultant
shall secure and maintain in force all licenses and permits required of
Consultant by law or regulation, and Consultant shall fully comply with all
federal, state and local laws, ordinances and regulations applicable to
Consultant.

12. Consultant’s Other Agreements and Conflicts of interest. Consultant
represents that performance under this Agreement does not and will not breach
any agreement the Consultant has with any third party. Consultant represents
that there are no other agreements, written or oral, conveying to any third
party any rights in any research or other work to be conducted by Consultant
under this agreement. During the term of this agreement Consultant will not
inter into any contracts with or do business with any person, firm or company
which would conflict with or impair Consultant’s performances of the services
contemplated by this agreement.

13. Assignment. This Agreement may not be assigned in whole or in part by
Consultant without the express written consent of Company.

14. Entire Agreement. This Agreement and its Exhibit set forth the entire
understanding of the parties and supersede any and all prior agreements,
arrangements and understandings relating to the subject matter hereof, and may
not be changed except in a writing signed by the parties. No representation,
promise, inducement or statement of intention has been made by either party
which is not embodied herein.



--------------------------------------------------------------------------------

15. Waiver. No provision of this Agreement shall be deemed waived, amended or
modified by either party, unless such waiver, amendment or modification is in
writing and is signed by the party against whom it is sought to be enforced.

16. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

17. Choice of Law. This Agreement shall be governed by the laws of the State of
California.

18. Indemnity. Company shall indemnify Consultant and hold Consultant harmless
against any losses, claims, damages, settlements or liabilities, including
attorney’s fees, to which Consultant may become subject in connection with the
rendering of the services described in this Agreement, and Company shall
reimburse Consultant for any legal or other expenses reasonably incurred by him
in connection with investigating, preparing to defend, or defending or settling
any lawsuits, claims, or other proceedings arising in any manner out of, or in
connection with the performance of services under this Agreement, unless such
losses, claims, damages, liabilities or expenses arise out of Consultant’s
actions or omissions to act which were not in good faith in a manner Consultant
believed to be in the best interests of the Company or if indemnification is not
permitted pursuant to Section 317(c) (1), (2), or (3).

19. Disclaimer. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EXCEPT AS
PROVIDED IN SECTION 8, CONSULTANT MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, TO ACCURACY,
COMPLETENESS, CONDITION, SUITABILITY, PERFORMANCE, FITNESS FOR A PARTICULAR
PURPOSE, OR MERCHANTABILITY OF ANY INFORMATION OR SERVICES PROVIDED BY
CONSULTANT TO COMPANY UNDER THIS AGREEMENT.

20. Limitation of Liability. IN NO EVENT, EXCEPT IN THE CASES OF A BREACH OF
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 7 OF THIS AGREEMENT, SHALL EITHER
CONSULTANT OR COMPANY BE LIABLE TO THE OTHER PARTY OR ANY OTHER PERSON OR ENTITY
FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES (INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES) ARISING OUT OF
THIS AGREEMENT, THE RENDERING OF SERVICES HEREUNDER, OR BREACH THEREOF, EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSSES.

21. Arbitration. Any dispute or claim relating to or arising out of this
Agreement shall be resolved informally through direct discussions. If the
dispute or claim cannot be resolved through such discussions, the matter shall
be resolved by final binding arbitration in Santa Clara County, California, USA
under the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280 et seq., including section 1283.05, and pursuant to California law.
The parties agree that judgment on any arbitration award may be entered by any
court of competent jurisdiction.

22. Attorneys’ Fees. In the event of any dispute between the parties hereto
involving the covenants or conditions contained in this Agreement or arising out
of the subject matter of this Agreement, the prevailing party shall be entitled
to recover reasonable expenses, attorneys’ fees and costs.



--------------------------------------------------------------------------------

23. Termination. In the absence of a breach of this agreement, either party
shall be entitled to terminate this Agreement for its convenience upon ten
(10) days advance written notice to the other party. Upon such notice,
Consultant shall cease rendering all services except those which Company and
Consultant mutually agree in writing should be performed to ensure an orderly
winding down of the services by Consultant and transition to Company or another
vendor selected by Company. Upon any such termination, Consultant shall be
entitled to the payment of fees based upon the rates set forth on the Rate
Schedule through the effective date of termination. SUCH PAYMENT SHALL
CONSTITUTE A FULL AND FINAL SETTLEMENT AND CONSULTANT’S EXCLUSIVE REMEDY FOR ALL
AMOUNTS CLAIMED DUE BY CONSULTANT FOR RENDERING SERVICES HEREUNDER OR FOR ANY
CLAIMS FOR LOST PROFITS OR OTHER DAMAGES ON ACCOUNT OF SUCH TERMINATION.

In the event of a breach of this Agreement by either party, the other party may
terminate this Agreement without advanced notice, and recover actual damages
incurred as a result of the breach.. The breaching party will have no right to
recover any unpaid fees or other compensation that might otherwise have been due
under this Agreement but for the breach.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives on the day and year first above written.

 

Company  

By

 

/s/ ROBERT V. DICKINSON

 

Name

 

Robert V. Dickinson

 

Title

 

President and CEO

CONSULTANT

 

/s/ KEVIN BERRY

 

Name

   

 

 

Address

 



--------------------------------------------------------------------------------

EXHIBIT A

Position Description: Is responsible for directing the fiscal functions of the
corporation in accordance with generally accepted accounting principles issued
by the Financial Accounting Standards Board, the Securities and Exchange
Commission, other regulatory and advisory organizations and in accordance with
financial management techniques and practices appropriate within the
semiconductor industry.

Executive position responsible for the entire finance and accounting function in
the Company.

 

  •   Plan, develop, organize, implement, direct and evaluate the organization’s
fiscal function and performance.

 

  •   Participate in the development of the corporation’s plans and programs as
a strategic partner.

 

  •   Evaluate and advise on the impact of long range planning, introduction of
new programs/strategies and regulatory action.

 

  •   Develop credibility for the finance group by providing timely and accurate
analysis of budgets, financial reports and financial trends in order to assist
the CEO/President and the Board and other senior executives in performing their
responsibilities.

 

  •   Enhance and/or develop, implement and enforce policies and procedures of
the organization by way of systems that will improve the overall operation and
effectiveness of the corporation.

 

  •   Establish credibility throughout the organization and with the Board as an
effective developer of solutions to business challenges.

 

  •   Provide technical financial advice and knowledge to others within the
financial discipline.

 

  •   Continual improvement of the budgeting process through education of
department managers on financial issues impacting their budgets.

 

  •   Provide strategic financial input and leadership on decision making issues
affecting the organization; i.e., evaluation of potential alliances acquisitions
and/or mergers and pension funds and investments.

 

  •   Optimize the handling of bank and deposit relationships and initiate
appropriate strategies to enhance cash position.

 

  •   Develop a reliable cash flow projection process and reporting mechanism
which includes minimum cash threshold to meet operating needs.

 

  •   Be an advisor from the financial perspective on any contracts into which
the Corporation may enter.

 

  •   Evaluation of the finance division structure and team plan for continual
improvement of the efficiency and effectiveness of the group as well as
providing individuals with professional and personal growth with emphasis on
opportunities (where possible) of individuals.



--------------------------------------------------------------------------------

EXHIBIT B

Fee: $120 per hour

Options: 5,000 options for common shares will be granted at an exercise price
equal to the fair market value of the Company’s common stock as of the date of
the grant. Options will vest as follows: 1,667 on 4/17/06, 1,667 on 5/17/06, and
1,666 on 6/17/06. They will exercisable until one year after termination of
services.